Citation Nr: 0417652	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974, and from September 1981 to October 1985.  This case 
comes before the Board of Veterans' Appeals (Board) from 
September 1998 and November 2000 rating decisions of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
regional office (RO).  Those rating decisions denied the 
veteran's claims for service connection for, respectively, a 
back disorder and pes planus.

In February 2004, the veteran provided testimony before the 
undersigned via a videoconference hearing.  A transcript of 
that hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for pes planus.  The report of medical history 
completed in October 1971, prior to the veteran's first 
period of active duty, noted occasional foot cramp.  The 
induction examination itself, completed in October 1971, 
noted a normal feet examination.  In August 1972, the veteran 
complained of left foot pain.  The impression was mild pes 
planus.  A stress fracture of the third metatarsal of the 
right foot was noted in September 1972.  The veteran wore 
orthotics during 1972 and 1973.  The entrance examination 
conducted in July 1981, prior to the veteran's second period 
of active duty, noted asymptomatic pes planus.  In October 
1981, he complained of painful heels.  X-rays were negative 
for fractures.  

In February 1998, the veteran reported bilateral heel pain.  
A May 1999 VA orthotics clinic note for left foot complaints 
listed pes planus.  Extra-depth shoes and molded inserts were 
ordered.  In January 2001, the veteran was again seen with 
complaints of left foot problems.  The examiner assessed pes 
planus and metataralgia.  A July 2001 private podiatrist's 
statement referred to the veteran's reported history of flat 
feet, however the physician did not diagnose pes planus.  On 
a VA podiatry examination conducted in April 2003 for the 
purposes of evaluation of the veteran's service connected 
plantar callous of the left foot, the examiner noted that the 
veteran "does have relatively small arches, but I do not 
know that I would say that he has got substantial pes 
planus."  

It is not clear from the record whether the veteran currently 
has bilateral pes planus, and if so, its relationship to the 
inservice findings.  In view of the foregoing, the veteran 
should be scheduled for a VA podiatry examination.  

The veteran also contends that he is entitled to service 
connection for a back disorder.  The October 1971 pre-
induction examination noted normal spine and other 
musculoskeletal examination.  A private medical record dated 
in May 1972 noted acute cervical strain.  The service medical 
records show that in August 1972, the veteran reported upper 
back complaints.  He indicated that he had been involved in a 
motor vehicle accident in May 1972.  The examiner noted some 
straightening of the normal curvature.  

(The January 2000 statement of the case refers to a February 
12, 1973, X-ray report that "revealed transitional fifth 
lumbar type vertebral body with degenerative arthritis, left 
side."  The Board has not been able to locate this X-ray 
report in the claims folder, and the RO is requested to 
undertake appropriate measures to obtain this report and 
associate it with the claims folder.) 

There were back treatments during the veteran's second period 
of active duty as well.  An April 1982 examination noted back 
pain secondary to lumbar tightness, and early degenerative 
changes (this apparently referred to the thoracic spine).  A 
May 1982 physical therapy clinic note reported the veteran 
with degenerative changes throughout spine.  A May 1982 
lumbosacral spine X-ray described incomplete fusion of the 
neural arch of L-5 and S-1 with sacralization of the last 
lumbar segment on the left.  Minimal narrowing of the 
lumbosacral joint was noted.  An August 1982 treatment note 
assessed chronic cervical pain/sprain and lower back pain.  
The June 1985 separation examination noted normal spine and 
other musculoskeletal findings.  

Following service, there are complaints of low back pain 
noted in 1998 and 1999, with muscle spasm noted in the lumbar 
and thoracic areas.  No recent spine X-rays are of record, 
and it is not clear whether the veteran currently has 
degenerative changes of the spine or any other chronic back 
disability.

The veteran is entitled to a medical nexus opinion pursuant 
to the Secretary's duty to assist where there is competent 
evidence of a current disability and evidence indicating an 
association between the veteran's disability and his active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(veteran had a current diagnosis of tinnitus and had 
testified that he experienced ringing in his ears in service 
and has experienced such ringing ever since service).  In 
this case, the veteran is entitled to a VA examination to 
determine the nature of any current back pathology and its 
relationship to the inservice findings.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO is requested to undertake 
appropriate measures to obtain and 
associate with the claims folder a copy 
of the February 12, 1973, X-ray report 
(apparently made during the veteran's 
first period of active duty) referred to 
in the January 2000 statement of the 
case.  

2.  The RO should obtain copies of 
treatment records of the veteran since 
March 2003 from the VAMC in Nashville, 
Tennessee.  All records obtained should 
be associated with the claims folder.  

3.  Following the above, the veteran 
should be afforded a VA podiatry 
examination to determine whether he 
currently has bilateral pes planus, and 
if so, the etiology of that condition.  
The claims folder, and a copy of this 
REMAND, must be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to review the veteran's service medical 
records and post service medical records 
as summarized above, and in conjunction 
with a clinical examination of the 
veteran, determine whether the veteran 
has bilateral pes planus, and if so, 
whether it is more likely, less likely 
or as likely as not that present 
disability had its onset in service or 
is otherwise related to his periods of 
active duty.  All necessary testing 
should be accomplished, and a complete 
rationale for all opinions expressed 
should be included.

4.  The veteran should also be afforded 
a VA orthopedic examination to identify 
the etiology of any current low back 
pathology.  The claims folder, and a 
copy of this REMAND, must be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to review the veteran's 
service medical records and post service 
medical records as summarized above, 
(including the February 1973 X-ray 
report if located by the RO) and in 
conjunction with a clinical examination 
of the veteran, determine whether the 
veteran has a chronic low back 
disability, and if so, whether it is 
more likely, less likely or as likely as 
not that present disability had its 
onset in service or is otherwise related 
to his period of active duty.  All 
necessary testing, including X-rays of 
the thoracic and lumbosacral spine, 
should be accomplished, and a complete 
rationale for all opinions expressed 
should be included.

5.  After the development requested 
above has been completed, the RO should 
again review the record.  If a benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond thereto.

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate consideration.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




